Title: Benjamin Franklin and John Foxcroft to William Dunlap, [October? 1764]
From: Franklin, Benjamin,Foxcroft, John
To: Dunlap, William


Mr Dunlap,
[October? 1764]
We have read your extraordinary Letter upon which we shall make no other Observation but this, That it is not in our Power to give a Discharge for your whole Debt to the Post Office on your Payment of a Part; the Debt not being to us but to the Crown: and that If you do not immediately come to a Settlement with us, in which we are willing to give you all the Assistance we can, our Duty will oblige us to commence Suit against you, whereby the Accounts will be examined and settled by indifferent Men; which indeed will be more agreable to us than a private Settlement, that might give Colour or Room for the abusive Reflections after[ward?] upon us, which you already seem forward to make them on us without the least Regard to Truth, as if we desired to oppress you, tho’ we have really no Interest in getting a farthing more from you than you ought to pay. Your Charge against your Predecessor you are hereby immediately called upon to make good; which if you can do, as it will be a Merit with Regard to the Office, may entitle you the more to favour from, Your humble Servants
F and F.
